Citation Nr: 1410481	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to March 15, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO) which granted service connection for PTSD and assigned an initial 30 percent rating, effective October 2, 2006.  In September 2008, the Veteran submitted a notice of disagreement with the 30 percent rating assigned.

Subsequently, in a March 2009 rating decision, the RO increased the rating for PTSD to 50 percent, effective October 2, 2006.  In a more recent November 2012 rating decision, the RO granted a 70 percent rating for PTSD, effective March 15, 2012.  Although the RO granted a higher 70 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing; the hearing transcript has been associated with the Virtual VA electronic claims file.


FINDINGS OF FACT

1.  For the initial rating period prior to March 15, 2012, the Veteran's PTSD has more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: near-continuous depression, anxiety, nightmares, sleep impairment, suicidal ideation, avoidant behaviors, panic attacks, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  For the entire initial rating period, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to March 15, 2012, the criteria for an increased 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the initial rating period after March 15, 2012, the criteria for disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a November 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim on appeal arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA treatment records, private medical records, statements from the Veteran's friends and family, a transcript of the April 2012 RO hearing, and a transcript of the May 2013 Board hearing have been associated with the claims file.  Further, the Board notes that the Veteran was afforded VA psychiatric examinations in November 2007 and March 2012 to address the severity of his PTSD.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's PTSD on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation that was assigned following the grant of service connection for his disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, the Board has considered the symptoms related to PTSD and has determined that a 70 percent rating, but no more, is warranted for the entire initial rating appeal period.  Accordingly, the Board finds that a staged rating is not warranted in this case.  

As discussed above, the Veteran is in receipt of a 50 percent disability rating for PTSD prior to March 15, 2012 under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The Veteran is also in receipt of a 70 percent disability rating for PTSD with depressive disorder beginning March 15, 2012.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Rating Analysis 

The Veteran asserts that his PTSD is worse than the current evaluations contemplate.  

After reviewing of all the lay and medical evidence of record, the Board finds that the criteria for a higher evaluation for PTSD of 70 percent, but no higher, have been more nearly approximated for the rating period prior to March 15, 2012.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood, due to such symptoms as: near-continuous depression, anxiety, nightmares, sleep impairment, suicidal ideation, avoidant behaviors, panic attacks, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

The evidence includes a letter dated January 19, 2007 from the Vet Center in Ewing New Jersey which noted that the Veteran had received treatment for PTSD symptoms, including depression, sleep impairment, anxiety, and stress.  These symptoms were noted to interrupt concentration and affect his ability to handle everyday activities.  It was noted that the Veteran attended weekly individual sessions since August 2006.

In a November 2007 VA examination, the Veteran reported frequent flashbacks and
nightmares of events related to Vietnam.  The Veteran noted that his flashbacks were vivid and detailed and they occurred at irregular intervals, but almost always daily.  Since returning from Vietnam, the Veteran stated that he has had impairment in socially-related activities.  No panic attacks were reported; however, the Veteran did state that he maintained a low level of socialization and avoidance of crowds.  Chronic irritability, outbursts of anger, and long-standing hypervigilance-type symptoms were also identified.  Since his return from Vietnam, the Veteran reported an exaggerated startle reflex.  In addition, there were mood symptoms which have gradually increased in severity, to include persistent low mood, sadness, decreased energy, and thoughts of suicide.  It was noted that current events in the wars in Iraq and in Afghanistan often triggered memories of the Veteran's own combat service and he stated that he attempted to avoid news coverage.  The Veteran also reported that he was currently employed full time in security, although some difficulties on the job due to PTSD symptoms were noted.  Specifically, the Veteran stated that he had difficulty working with more than one person and there was a history of getting into arguments or altercations with peers.  

Upon mental status examination, the November 2007 VA examiner noted that the Veteran was neatly dressed and groomed.  Speech was clear and logical.  Psychomotor functions were normal.  There was no significant difficulty in carrying out activities of daily living.  The Veteran was oriented in all three spheres.  Memory was normal for remote and recent events.  Overall, the Veteran's intellectual functions and cognitive functions were normal.  Mood was noticeably low and affect was both sad and anxious.  The Veteran described periodic brief thoughts of suicide with no plan or intent.  Insight and judgment were excellent.  The VA examiner assigned a GAF score of 44, indicative of serious symptoms or any serious impairment in social, occupational or school functioning. 

Subsequent VA treatment records note that the Veteran was initially seen at the Philadelphia VA Medical Center in August 2008 with complaints of depressed mood, anxiety, feelings of guilt, hypervigilance, increased startle response, nightmares, sleep impairment, and intrusive memories of Vietnam.  The records demonstrate that the Veteran continued to be followed by a psychiatrist for medication management.  The records noted continued feelings of anxiety and stress, particularly with his employment.  The records were silent for any report of suicidal or homicidal ideation.  

Treatment records from the Ewing Vet Center note ongoing treatment for significant symptoms of anxiety.  The records note that the Veteran reported in February 2011 that he had suicidal ideation since the prior visit in January 2011 due to increased stress at work.  Subsequent records were silent for any suicidal or homicidal ideation, but noted continued struggles with unwanted and chronic anxiety.

Lay statements from the Veteran's family and friends describe the Veteran's symptoms of PTSD, to include suicidal ideation, panic attacks, nightmares, social isolation, and decreased interests which have been present for many years.

In a VA examination dated March 2012, the examiner summarized the Veteran's occupational and social impairment due to PTSD as occupation and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had ongoing symptoms of depressed mood, suicidal ideation, neglect of appearance and personal hygiene, anxiety, panic attacks, difficulty establishing and maintaining affect work and social relationships, impaired sleep, impaired concentration, and mild memory impairment.  The Veteran stated that he was verbally short with his wife and irritable with his adult children.  He also reported having two brothers, which whom he kept in contact with.  The Veteran denied having any friends of his own, noting that his wife had some friends as a couple.  The Veteran also stated that he avoided being around people and limited going out of the house.  According to the Veteran, he would occasionally go four days without showering and would only shave when going to work.  He stated that he would wear the same clothes until they were visibly dirty.  The Veteran also reported having increased difficulty at work, to include having conflicts with his peers and one supervisor.  The Veteran noted that decreased concentration and sleep impairments were causing increased issues at work.  The examiner continued the diagnoses of PTSD with a GAF score of 48, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

Based upon review of the evidence, the Board finds that prior to March 15, 2012, the Veteran experienced severe PTSD symptoms or severe difficulty in social, occupational, or school functioning.  Specifically, the Veteran experienced suicidal ideation, increased difficulty at his place of employment, and increased social
isolation.  The Veteran has been shown to have symptoms of both social and occupational impairment due to high level of anxiety, depression, dissociation symptoms and avoidance behaviors which would more nearly approximately the criteria for a 70 percent rating.

Moreover, the Veteran's GAF scores during the VA examinations were 44 and 48, which are indicative of severe PTSD symptoms or any serious impairment in social, occupational or school functioning.

For these reasons, the Board finds that the lay and medical evidence demonstrates that the Veteran's PTSD symptoms more nearly approximate a 70 percent PTSD disability evaluation.  As such, the Board finds that a 70 percent disability rating is warranted for the initial rating period prior to March 15, 2012.  See 38 C.F.R. 
§ 4.3.

The Board next finds that a higher evaluation in excess of 70 percent for PTSD is not warranted for any rating period on appeal.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating (prior to March 15, 2012 granted herein).  The Veteran does suffer from sleep impairment and nightmares, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (near-continuous depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 30 and 50 percent PTSD disability ratings.  The Veteran's intermittent suicidal ideations, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships are properly contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the lay and medical evidence of record, including the assigned GAF scores do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the Veteran testified that he occasionally forgets some family members' names and occasionally is disoriented while driving, it does not appear that these symptoms render him totally occupationally and socially impaired.  For example, during the May 2013 Board hearing, the Veteran testified that he has been employed at the same position for nine years.  Further, the Veteran's occupation as a security guard demonstrates some ability to use appropriate thought process, communication, the ability to follow instructions, and maintenance of personal hygiene.  Moreover, although the Veteran reported that he didn't have many of his own friends, he and his wife testified that he often goes to the dog park, runs errands with his wife, and occasionally socializes with his wife's friends.  For these reason, the Board finds that a 100 percent disability evaluation is not warranted for any rating period on appeal.  

Accordingly, the Board finds that an initial rating of 70 percent, but no higher, for PTSD prior to March 15, 2012 is warranted.  The Board further finds that a rating in excess of 70 percent for PTSD is not warranted for the entire initial rating period.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested near-continuous depression, anxiety, nightmares, sleep impairment, suicidal ideation, avoidant behaviors, panic attacks, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 70 percent, but no higher, for PTSD prior to March 15, 2012 is granted.

An initial rating in excess of 70 percent for PTSD after March 15, 2012 is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


